Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered November 23, 1992, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
In an effort to overturn his conviction, defendant claims, inter alia, that he was denied the effective assistance of counsel by his attorney’s failure to serve a written motion to withdraw his guilty plea and that his guilty plea was not knowing and voluntary because he was distraught by his sister’s death at the time he entered into the plea agreement. Our review of the record, however, reveals that defendant indicated to County Court that he was satisfied with his attorney’s services and that he did not wish to withdraw his guilty plea. We further find that defendant fully understood the ramifications of the plea agreement and that, therefore, his plea was knowingly and voluntarily made. We have examined defendant’s remaining contentions and find them to be without merit.
Mikoll, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.